Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John F. Piwowarski appeals from the district court’s order denying his motion to reopen his case. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. Piwowarski v. Morgan, No. 3:08-cv-00068-JPB-JES (ND.W.Va. Aug. 31, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Because Piwowarski's suit was dismissed without prejudice, Piwowarski may still refile his suit in the district court. As the district court has explained, Piwowarski must refile his suit as a new case and pay the appropriate fees. We express no opinion on the timeliness or merits of Piwowarski’s claims.